UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,

                             Plaintiff,                           ORDER

               - against -                                       21 Civ. 1381

COINSEED, INC. and DELGERDALAI
DAVAASAMBUU
                      Defendants.



PAUL G. GARDEPHE, U.S.D.J.:

              The conference currently scheduled for June 24, 2021 is adjourned sine die.

              The Securities and Exchange Commission will move for default judgment in

accordance with this Court’s Individual Rules by July 2, 2021.

Dated: New York, New York
       June 18, 2021
